Citation Nr: 0940868	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-22 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from March 1943 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim for an increased rating.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's anxiety disorder causes occupational and social 
impairment with reduced reliability and productivity.  He 
does not, however, have deficiencies in most areas.


CONCLUSION OF LAW

The criteria are met for a higher 50 percent rating, but no 
greater, for anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9413 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letter dated in 
April 2007, the RO advised the Veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 The letter also informed him of the downstream disability 
rating and effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And for a claim, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 
FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that April 
2007 VCAA notice letter prior to initially adjudicating the 
Veteran's claim in August 2007, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43.  

Recently, in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009), the Federal Circuit Court held that "the 
notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  

Here, though technically not required, the Veteran was 
notified in an October 2008 VCAA letter of the requirements 
his disability must meet to receive a higher evaluation.  See 
Vazquez-Flores, 22 Vet. App. at 37.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his written communications, service 
treatment records (STRs), private medical records, and VA 
medical records, including the report of his most recent May 
2007 VA compensation examination to assess the severity of 
his anxiety disorder.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claim.

Whether the Veteran is Entitled to a Rating Higher than 30 
Percent for an Anxiety Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
March 2006, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected anxiety disorder, currently 
evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.130, DC 9413, anxiety disorder, not otherwise specified 
(2008). 

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125. 

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) score.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
In May 2007, the Veteran was assigned a GAF score of 50 by 
the VA examiner.  According to the DSM-IV, a GAF score in the 
range of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In May 2007, the Veteran was afforded a VA compensation 
examination, during which the VA examiner reviewed the claims 
file for the pertinent medical and other history.  The 
Veteran told the VA examiner that he has not been 
hospitalized for his anxiety disorder.  He was prescribed 
medication and therapy for the treatment of his anxiety 
disorder.  He reported becoming frustrated and anxious on a 
daily basis, noting that these emotions were often triggered 
by reading upsetting events from the Iraq war.  He stated 
that when he is anxious he has increased difficulty 
concentrating, increased irritability, muscle tension, 
decreased energy, and poor sleep.  He stated that he has had 
a positive marriage of over 60 years with no children, 
although he reported becoming easily irritable with his wife.  
He also described having several friends.  He denied the use 
of alcohol or drugs and described his current mood as, "I'm 
alright, but coming to the VA brings it al right back to 
me."

Upon a physical examination, the VA examiner determined that 
the Veteran's speech was unremarkable, spontaneous, clear and 
coherent.  His attitude towards the examiner was cooperative, 
friendly, and attentive.  His affect was normal.  His 
psychomotor activity, thought processes, and thought content 
were unremarkable.  He was able to spell a word forward and 
backwards and was intact as to his person, time, and place.  
He was able to understand the outcome of his behavior.  In 
regards to his insight, he partially understood that he had a 
problem.  He did have sleep impairment, only being able to 
sleep for four hours per night; his energy level was poor.  
He did not have the following symptoms: delusions, 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, homicidal thoughts, suicidal 
thoughts, or episodes of violence.  Impulse control was fair.  
He was able to maintain minimum personal hygiene, but he did 
have problems with the activities of his daily living, 
including moderate problems with household chores, shopping, 
bathing, dressing, traveling, and driving, and severe 
problems with exercise.  He was retired due to medical 
problems (arthritis).  Remote and immediate memories were 
normal, and his recent memory was mildly impaired.  The 
examiner determined that the Veteran was capable of managing 
his own financial affairs.  The diagnosis was generalized 
anxiety disorder, with a GAF score of 50.  It was determined 
that he did not have a total occupational and social 
impairment, and that the anxiety disorder did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood, or school.  The Veteran did have reduced reliability 
and productivity due to his anxiety disorder, as shown by his 
frequent anxiety and irritability with his wife.

The Veteran was also treated by the VA Medical Center (VAMC) 
for his anxiety disorder from May 2006 to June 2007.  In May 
2006, he said he had high anxiety.  In December 2006, the VA 
physician determined, upon a physical examination, that the 
Veteran did not have delirium, marked psychotic symptoms, 
severe depression, suicidal ideation, or a potential for 
violence.  In June 2007, he stated that over the past two 
weeks, he had little interest or pleasure in doing things, 
and was feeling down, depressed, or hopeless for more than 
half of those days.  In the past month, he had nightmares 
about a frightening, horrible, or upsetting experience, or 
thought about this experience when he did not want to.  The 
Veteran stated that in the past month he was also constantly 
on guard, watchful, or easily startled, and felt numb or 
detached from others, activities, or his surroundings.  The 
Veteran stated that he had high anxiety in regards to his co-
payments for the refills of his medications.

The Veteran is entitled to a higher 50 percent rating under 
DC 9411 because his anxiety disorder symptoms have caused 
occupational and social impairment with reduced reliability 
and productivity.  In his May 2007 report, the VA examiner 
determined that the Veteran's anxiety disorder does result in 
reduced reliability and productivity.  The VA examiner 
assigned the Veteran a GAF score of 50, which, as previously 
mentioned, indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The VA examiner also determined that the Veteran's reduced 
sleep each night has resulted in a loss of energy for him, 
which most likely negatively affects his work reliability and 
productivity.  The Veteran stated that when he is anxious he 
has increased difficulty concentrating, increased 
irritability, muscle tension, decreased energy, and poor 
sleep.  

The Veteran's anxiety disorder has also caused social 
impairment.  At the VAMC, the Veteran stated that he is 
constantly on guard, watchful, or easily startled.  He also 
indicated that he feels numb or detached from others, 
activities, or his surroundings.  He stated that he has 
little interest or pleasure in doing things, and feels down, 
depressed, or hopeless.  As an example of his social 
impairment, the Veteran indicated that he has high anxiety in 
regards to the task of refilling his medications.  In regards 
to his marriage, the Veteran indicated that he does become 
easily irritable with his wife.  Furthermore, the VA examiner 
described the Veteran's impulse control as fair.  The Veteran 
also indicated that he was having nightmares.

Considering this evidence in the aggregate, the Board finds 
that the overall disability picture for the Veteran's anxiety 
disorder more closely approximates a higher 50 percent 
rating.  Although he admittedly does not display all of the 
symptoms listed for a rating at this higher level, he does 
display symptoms of impairment of short-term memory (unable 
to quickly recall things), disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  As previously 
mentioned, the specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are mere examples providing guidance as to the 
type and degree of severity, or their effects on social and 
work situations.  Thus, any analysis should not be limited 
solely to whether the symptoms listed in the rating scheme 
are exhibited; rather, consideration must be given to factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, based on 
the findings mentioned, the severity of the Veteran's anxiety 
disorder is most commensurate with a higher 50 percent 
rating, so this rating will be assigned.  See 38 C.F.R. § 
4.7.

The Veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by the VA 
physicians' comments.  Moreover, the Veteran is uniquely 
suited to describe the severity, frequency, and duration of 
his anxiety disorder symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

Resolving all reasonable doubt in his favor, the Veteran's 
claim for an increased rating must be granted.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is not, however, entitled to an even higher 70 
percent rating because the evidence does not suggest that his 
anxiety disorder causes occupational and social impairment 
with deficiencies in most areas of his life.  He is still 
married, and has been married for 60 years.  He also has 
several friends and is also able to manage his activities of 
daily living and his finances.  Additionally, the evidence 
does not establish that the Veteran's anxiety disorder 
presents any of the specified symptoms for a 70 percent 
rating, including suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Therefore, he is not 
entitled to a 70 percent rating.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's anxiety disorder.  
But his symptoms have remained constant throughout the course 
of the period on appeal and, as such, staged ratings are not 
warranted.

The circumstances of this case also are not so exceptional or 
unusual as to require extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the Veteran is not adequately compensated by the 
regular rating schedule.  According to the May 2007 VA 
examination, he is currently retired, and does have moderate 
to severe problems with his activities of daily living.  
This level of occupational and other impairment in his daily 
living is contemplated by the 50 percent schedular rating he 
already has.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the Court reiterated this, noting that the disability rating, 
itself, is recognition that industrial capabilities 
are impaired.  So referral for extra-schedular consideration 
is not warranted under the circumstances of this case.  
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A higher 50 percent disability rating is granted for the 
anxiety disorder, subject to the laws and regulations 
governing the payment of VA compensation.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


